Appellate Case: 21-6052     Document: 010110643610       Date Filed: 02/10/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         February 10, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  VICKIE BROOKS,

        Plaintiff - Appellant,

  v.
                                                             No. 21-6052
  PHILADELPHIA INDEMNITY                              (D.C. No. 5:18-CV-00603-G)
  INSURANCE COMPANY,                                         (W.D. Okla.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, MATHESON and PHILLIPS, Circuit Judges.
                  _________________________________

       This appeal arises from the denial of a Rule 59 motion for reconsideration

 arising from the district court’s entry of summary judgment on Philadelphia

 Indemnity’s defense of non-coverage against an uninsured motorist claim. Vickie

 Brooks contends the court erred in applying Oklahoma and Tenth Circuit case law.

 We conclude that the district court correctly applied Oklahoma law. Ms. Brooks

 breached the Philadelphia policy by settling an automobile accident claim with two

 other insurance companies before notifying Philadelphia of personal injuries she

 suffered from the accident.


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6052     Document: 010110643610          Date Filed: 02/10/2022     Page: 2



                                      BACKGROUND

        Ms. Brooks was driving a company vehicle when an underinsured motorist hit

 her.1 The accident allegedly caused both damage to the vehicle and personal injury to

 Ms. Brooks. At the scene of the accident, police created an accident collision report,

 which included the name of the insurer, Philadelphia, and Philadelphia’s insurance policy

 number. There is no indication that anyone but Ms. Brooks could have provided this

 information to the police, and the collision report was accessible to her at any time after

 the accident. She did not report any personal injuries to police.

        Ms. Brooks’s employer then reported the accident to Philadelphia but did not

 claim any damages, either to the car or arising from Ms. Brooks’s injuries. Thus,

 Philadelphia had no way of knowing that any investigation was needed. Ms. Brooks also

 reported the accident to the underinsured motorist’s insurer, State Farm, and her personal

 insurer, AAA.

        Ms. Brooks apparently then made a claim to AAA and State Farm for personal

 injuries. She subsequently settled with AAA for $25,000 and State Farm for $50,000. In

 doing so, she released all interested parties from liability. This included anyone that Ms.

 Brooks knew had an interest in the claim, not just the parties to the contract.2


        1
         The district court found that Ms. Brooks worked for Avalon Correctional
 Services, while Ms. Brooks states on appeal that her employer was First Enterprise
 Equipment. Because the parties agree on the relevant insurance contract, this is not a
 material fact.
        2
         Because we affirm for the same reasons as the district court, it is not
 necessary to consider whether Ms. Brooks’s settlements separately destroyed
 Philadelphia’s obligation to pay her claim.

                                               2
Appellate Case: 21-6052      Document: 010110643610           Date Filed: 02/10/2022      Page: 3



        Months later, Ms. Brooks’s counsel sent a letter to Philadelphia asking for the

 policy, which included coverage for uninsured or underinsured motorists. When Ms.

 Brooks learned of the underinsured motorist coverage, she submitted a claim.

 Philadelphia did not respond to the claim.

        Ms. Brooks then sued Philadelphia in the district court. Philadelphia moved for

 summary judgment on the basis that, under Oklahoma law, Ms. Brooks’s settlements

 with AAA and State Farm obviated Philadelphia’s duty to pay her claims, arguing the

 settlements destroyed its ability to seek contribution from the other insurance companies.

        The district court granted summary judgment for Philadelphia, relying on an

 Oklahoma case holding that if an insured settles a claim without notice to his or her

 insurer, coverage is forfeited under the insurance contract. See Porter v. MFA Mut. Ins.

 Co., 643 P.2d 302, 305 (Okla. 1982). Because Ms. Brooks entered into two settlements

 without notice to Philadelphia, the district court found that she had forfeited any claims

 under the policy. Thus, Philadelphia was not liable for any of Ms. Brooks’s damages.

        Ms. Brooks filed a motion for reconsideration in light of a Tenth Circuit case

 interpreting Porter: Phillips v. New Hampshire Ins. Co., 263 F.3d 1215, 1222 (10th Cir.

 2001). In Phillips, we held that “even if the UM carrier is legally barred from exercising

 its subrogation rights against the tort-feasor, it must still pay its insured unless it would be

 unfair in light of the insured’s knowing, affirmative, and prejudicial conduct.” Id. If an

 insured’s settlement is made without knowledge of a potential conflict with the insured’s

 policy, the insured does not forfeit coverage under the insurance contract. Id. Ms.

 Brooks argued that she was not specifically aware that the Philadelphia policy included

                                                3
Appellate Case: 21-6052     Document: 010110643610          Date Filed: 02/10/2022       Page: 4



 potentially applicable underinsured motorist coverage since she had never seen the

 policy. The district court found that this was not sufficient to make her settlements

 unknowing or involuntary under Phillips, and it denied her motion for reconsideration.

                                        ANALYSIS

        Ms. Brooks argues that the district court erred by misinterpreting Phillips.3 We

 agree with the district court in finding that Phillips does not apply to Ms. Brooks’s case.

        Under Oklahoma law,

        if an insured settles with and releases a wrongdoer from liability for a loss
        before payment of the loss has been made by the insurer, the insurer’s right
        of subrogation against the wrongdoer is thereby destroyed. Also as a
        general rule an insured who deprives insurer, by settlement and release, of
        its right of subrogation against the wrongdoer thereby provides insurer with
        a complete defense to an action on the policy.

 Porter v. MFA Mut. Ins. Co., 643 P.2d 302, 305 (Okla. 1982) (footnotes omitted); see

 also Okla. Stat. tit. 36, § 3636(F)(1)-(2); Brambl v. GEICO General Ins. Co.,

 No. 10-CV-474-TCK-PJC, 2011 WL 5326076, at *2-3 (N.D. Okla. Nov. 4, 2011) (“[T]he

 insured’s voluntary settlement with the tortfeasor destroys the UM carrier’s subrogation

 rights and operates as a forfeiture of any UM Case coverage.”). Thus, an insured who

 enters into a settlement with a tortfeasor, without notice to his own insurance company,

 forfeits any underinsured motorist coverage. By settling, the insured destroys the




    3
      Ms. Brooks also argued that the district court improperly found that she had
 knowledge of the policy when she did not know the relevant policy provision. This
 argument simply reframes Ms. Brooks’s argument under Phillips. Both turn on whether
 specific and actual notice is required. Because Ms. Brooks’s Phillips argument fails, her
 argument that the district court improperly found an essential fact also fails.

                                              4
Appellate Case: 21-6052     Document: 010110643610          Date Filed: 02/10/2022     Page: 5



 insurer’s right of subrogation, or ability to sue in the shoes of the insured.4 Under Porter,

 because Ms. Brooks entered into two settlements with the tortfeasor’s insurers and did

 not give notice to Philadelphia, she forfeited her claims under the Philadelphia policy.

        But in Phillips v. New Hampshire Insurance Co., 263 F.3d 1215, 1222 (10th Cir.

 2001), we identified an exception to the Porter rule that settlement without notice voids

 an insurer’s duty to pay. There, the insured did not know whether her employer had an

 insurance policy on the vehicle. Nonetheless, she requested production of any

 automobile insurance policies that the employer had. The employer did not respond to

 her interrogatories, and it failed to produce the insurance agreement until seven months

 after the insured had already entered into a settlement agreement.

        In Phillips, we held that an insured who was not able to obtain information,

 despite her best efforts, about whether the vehicle was insured or which insurance

 company covered the vehicle was not bound by Porter. Id. (defining a “knowing”

 insured as one who “knew at the time the release was signed that he/she was impairing

 any prospective subrogation rights of his/her insurer”). Only after Phillips had already



    4
       Ms. Brooks also contends there was no prejudice to Philadelphia due to the
 destruction of its subrogation rights. She cites Phillips for this argument. In Phillips, the
 tortfeasor was judgment-proof, so the court noted that even if the insured had given
 notice, there was no indication that the insurance company could have collected. But
 Oklahoma courts have presumed that a tortfeasor has some assets, unless that
 presumption is contested or rebutted. See, e.g., Porter v. MFA Mut. Ins. Co., 643 P.2d
 302, 305 (Okla. 1982) (finding that barring the insurer “from exercising its lawful right of
 recourse” against the tortfeasor prejudices the insurer, without discussion of whether the
 tortfeasor had any assets). Here, there is no argument that the tortfeasor is judgment-
 proof. Thus, it was not error to find that Philadelphia was prejudiced by its inability to
 sue.

                                               5
Appellate Case: 21-6052      Document: 010110643610         Date Filed: 02/10/2022     Page: 6



 settled did her employer finally respond that the vehicle was insured. Id. (“Ms. Phillips

 executed the release before even obtaining NHIC’s identity or a copy of the policy.”).

 Because Phillips had no way of finding out whether the vehicle had insurance coverage,

 the Phillips court found that her settlement could not have been a knowing and voluntary

 breach of her notice obligation. Further, she had no way of providing the insurance

 company with notice of the settlement, as required by Oklahoma law. Thus, she did not

 forfeit her insurance coverage when she settled with the tortfeasor before she could have

 possibly known about the existence of the insurance policy.

        Ms. Brooks entered into two settlement agreements without notice to Philadelphia.

 Under Porter, this negates Philadelphia’s duty to pay her claim. 643 P.2d at 305. Ms.

 Brooks argues her settlements fall under the Phillips exception, since she did not have

 actual notice of the underinsured motorist coverage. The district court found that Ms.

 Brooks was aware of the policy’s existence: The Collision Report was generated from an

 investigation made at the scene and identified Philadelphia as the insurer of Ms. Brooks’s

 work vehicle. She thus had actual notice of a potentially applicable insurance policy.

 Ms. Brooks, moreover, does not deny that she had actual knowledge of the identity of the

 insurer, Philadelphia, and the policy number. She argues instead that she was not aware

 of the “details.” App. Br. at 9.

        Ms. Brooks could have obtained the policy provisions by contacting

 Philadelphia—which her counsel eventually did. She claims her initial failure to obtain

 this information makes her settlements unknowing under the logic of Phillips. We

 disagree. In Phillips, the insured used her best efforts but was not able to obtain her

                                              6
Appellate Case: 21-6052        Document: 010110643610      Date Filed: 02/10/2022    Page: 7



 policy in the face of recalcitrance by her employer. We emphasized that the insured

 “requested information about, and production of, any automobile insurance policies her

 employer had in force, but her employer did not respond [until after the settlement].”

 Phillips, 263 F.3d at 1218.

        Here, Ms. Brooks knew of the policy but did not procure and read its provisions

 until after the settlements. Ms. Brooks could have obtained the specific information by

 reaching out to Philadelphia, as her counsel eventually did. Ms. Brooks, unlike Phillips,

 could have obtained all the necessary information with a modicum of due diligence.

 Thus, her settlement was knowing and voluntary as explained in Phillips. Ms. Brooks

 does not fall under an exception to the general rule that her settlement voids

 Philadelphia’s duty to pay.

        For the reasons stated above, the district court correctly denied Ms. Brooks’s

 motion to reconsider. Thus, we AFFIRM the decision of the district court.


                                               Entered for the Court


                                               Timothy M. Tymkovich
                                               Chief Judge




                                              7
Appellate Case: 21-6052     Document: 010110643610          Date Filed: 02/10/2022       Page: 8



 21-6052, Brooks v. Philadelphia Indemnity Insurance Company
 PHILLIPS, J. dissenting.

         Philadelphia had two required showings to meet its summary-judgment burden:

 (1) that Ms. Brooks “knowingly and voluntarily” destroyed Philadelphia’s subrogation

 rights with a settlement and release, and (2) that the release “actually prejudiced”

 Philadelphia. On the first point, I note that Philadelphia hasn’t maintained that Ms.

 Brooks knew that her employer’s automobile policy contained underinsured-motorist

 (“UM”) coverage for her. As the majority notes, “[w]hen Ms. Brooks learned of the

 underinsured motorist coverage, she submitted a claim.” Maj. Op. at 3. By then, she had

 settled and issued general releases. On the second point, Philadelphia hasn’t argued that it

 would have pursued the negligent driver or her insurer for subrogation—a minimum

 requirement to show actual (as opposed to theoretical) prejudice. For these reasons, as

 elaborated on below, I respectfully dissent.

    I.      “Knowing and Voluntary”

         In Porter v. MFA Mutual Insurance Co., 643 P.2d 302, 305 (Okla. 1982), the

 Oklahoma Supreme Court stated the “general rule” that “an insured who deprives [an]

 insurer, by settlement and release, of its right of subrogation against the wrongdoer

 thereby provides [the] insurer with a complete defense to an action on the policy.”

 Because Mr. Porter settled and released “the responsible party” (the negligent driver who

 injured him) from further liability before notifying his insurer (which covered UM

 benefits), he prevented his insurer “from exercising its lawful right of recourse against the

 responsible party[.]” Id. So the court held that Mr. Porter “was thereby precluded from
Appellate Case: 21-6052      Document: 010110643610         Date Filed: 02/10/2022      Page: 9



 bringing action on the uninsured motorist policies.” Id. Importantly, Mr. Porter’s

 knowledge of the UM coverage as contained in his policy was undisputed—he had earlier

 notified his insurer that he might make an UM claim on his policy. Id. at 303.

        In Phillips v. New Hampshire Insurance Co., 263 F.3d 1215 (10th Cir. 2001), we

 applied Porter’s general rule to the facts of Phillips—we didn’t create an “exception” to

 Porter’s general rule as the majority says. See Maj. Op. at 5. Unlike in Porter, the

 claimant in Phillips didn’t know whether her employer had an insurance policy that

 covered her for UM benefits. Phillips, 263 F.3d at 1218. Trying to find out, she filed suit

 and served interrogatories asking about any such insurance. Id. In response, her employer

 stalled for eighteen months before answering the interrogatory and providing the

 insurance policy. See id. By then, the claimant had settled with the tortfeasor and

 provided a release. Id. In this circumstance, we held that she had not “knowingly and

 voluntarily” destroyed the insurer’s subrogation rights. Id. at 1223.

        The majority relies on these two cases to support its holding that Ms. Brooks

 “knowingly and voluntarily” destroyed Philadelphia’s subrogation rights despite her not

 knowing that the policy contained UM coverage. It does so by pointing to information

 that was available to her in the police report from the traffic accident. The report

 identified Philadelphia as the insurer of her employer’s automobile and listed the

 insurance-policy number. But neither Porter nor Phillips treats constructive knowledge

 of an insurance policy as the equivalent of actual knowledge. How can a claimant who

 doesn’t know whether a policy provides her UM coverage knowingly and voluntarily



                                               2
Appellate Case: 21-6052      Document: 010110643610          Date Filed: 02/10/2022      Page: 10



  destroy subrogation for UM-coverage payments?1 Also noteworthy, to get to constructive

  knowledge, the majority speculates that “a modicum of due diligence” would have

  revealed to Ms. Brooks the presence of UM coverage. See Maj. Op. at 7. But we should

  remember that Philadelphia took months to produce the policy after the claimant asserted

  a claim for UM benefits. See id. And we should remember that on summary judgment,

  the non-movant gets the benefit of the doubt on disputed facts.

         Further, the majority fails to acknowledge Phillips’s language saying that “in

  commercial/business policies that cover employees, the UM/UIM insurer may also have a

  concomitant duty to inform an injured employee-insured who may be ignorant of

  potential coverage and contract terms of its right to contractual or statutory subrogation if

  the insurer wishes to later elect to exercise that right.” 263 F.3d at 1224 (citing Sexton v.

  Cont’l Cas. Ins., 816 P.2d 1135, 1138 (Okla. 1991), which notes that an insurer has a




         1
            I also disagree with the district court’s handling of Philadelphia’s summary-
  judgment burden. The district court stated that “while Plaintiff’s brief argues that
  Defendant’s status as a UM carrier was not known to Plaintiff at the time she signed her
  release, this argument is not supported by affidavit or deposition testimony or any other
  evidentiary material permitted under Rule 56.” But Rule 56 doesn’t require Ms. Brooks
  to file such materials until Philadelphia had introduced admissible evidence that she knew
  about the UM coverage. It didn’t do so. Under our precedent, the summary-judgment
  burden shifts to the non-movant only once the movant meets its initial burden of
  establishing no material disputes of fact. See Reed v. Bennett, 312 F.3d 1190, 1195 (10th
  Cir. 2002); see also Big O Tire Dealers, Inc. v. Big O Warehouse, 741 F.2d 160, 163 (7th
  Cir. 1984) (“Where the moving party fails to meet its strict burden of proof, summary
  judgment cannot be entered even if the opposing party fails to respond to the motion.”).
  But here, Philadelphia failed to meet its burden of showing that Ms. Brooks had actual
  knowledge, so no affidavit from Ms. Brooks was needed.

                                                3
Appellate Case: 21-6052      Document: 010110643610           Date Filed: 02/10/2022         Page: 11



  duty to “aid its insured in the preservation of its subrogation rights”).2 Here, Philadelphia

  knew that Ms. Brooks had been involved in an accident on an interstate highway in which

  another car had spun into the driver’s side of her car and spun it too. The accident was

  serious, and clearly more than a parallel-parking mishap or some such. Yet Philadelphia

  made no attempt to inform Ms. Brooks of Philadelphia’s UM coverage or any interest it

  might have in pursuing subrogation against the negligent driver.

         Additionally, the majority fails to credit Oklahoma’s stated public policy

  underlying its UM laws. As we noted in Phillips, “[b]ecause [the Oklahoma] UM statute

  is remedial and mandates the inclusion of UM coverage in motor vehicle insurance

  policies, it is to be liberally construed to accomplish the legislative purpose, that of

  providing coverage for injuries which would otherwise go uncompensated.” 263 F.3d

  at 1224 (quoting Forbes v. Shelter Mut. Ins. Co., 904 P.2d 159, 162 (Okla. Civ. App.

  1995)). And as further stated in Phillips, “[t]he central goal of [Okla. Stat. Ann. tit. 36

  § 3636, Uninsured Motorist Coverage] is to protect victims injured by uninsured or

  underinsured motorists (or by insured motorists whose carriers become insolvent) by

  ensuring payment of damages.” Id. (citing Barnes v. Okla. Farm Bur. Mut. Ins. Co., 11

  P.3d 162, 173 (Okla. 2000)). Those policies don’t square with the majority’s new

  constructive-knowledge rule.




         2
          The court next notes that “[a]t the very least, the insurer has a duty to promptly
  produce a policy on request to an injured employee with a colorable claim under the
  policy so that the employee may ascertain whether he is covered and what responsibilities
  he has under the contract.” Phillips, 263 F.3d at 1224 (emphasis added).
                                                 4
Appellate Case: 21-6052       Document: 010110643610          Date Filed: 02/10/2022      Page: 12



     II.       “Actual Prejudice”

           The district court committed another error requiring reversal of its summary-

  judgment order. Philadelphia didn’t offer evidence that it was “actually prejudiced” by

  Ms. Brooks’s releases. In Phillips, we predicted that “the Oklahoma Supreme Court

  would hold that [the UM insurer] may not rely on the Porter defense if it was not actually

  prejudiced by the signing of the release.” 263 F.3d at 1222. We concluded that “[a]ctual,

  not just theoretical, prejudice is a necessary element of a Porter defense because only the

  insured’s conduct that causes injury to the insurer can be unfair.” Id. at 1223. And that

  “because [the UM insurer] did not allege any undisputed facts to establish that it was

  actually injured by Ms. Phillips’ conduct, it failed to satisfy its summary judgment

  burden.” Id.

           At the least, to meet its summary-judgment burden on actual prejudice,

  Philadelphia needed to show that it would have pursued the tortfeasor (the negligent

  driver) for whatever UM benefits it eventually decided to pay Ms. Brooks.3 See Porter,


           3
           See also State Farm Mut. Auto. Ins. Co. v. Green, 89 P.3d 97, 104 (Utah 2003)
  (“In order to show actual prejudice, it is not sufficient for an insurer to show that its right
  of subrogation has been extinguished. Rather, the insurer may deny coverage only if it
  would have had a realistic possibility of recovering from the tortfeasor had its
  subrogation right not been foreclosed by the insured’s settlement with the tortfeasor. This
  requires an assessment of factors such as the assets held by the tortfeasor, the strength of
  the insurer’s subrogation claim (i.e., the strength of the underlying tort claim), the
  expenses and risks of litigating the insured’s cause of action, and the extent of the
  victim’s damage.”); Hasper v. Center Mut. Ins. Co., 723 N.W.2d 409, 416 (N.D. 2006)
  (same); Gibson v. State Farm Mut. Auto. Ins. Co., 704 N.E.2d 1, 6 (Ohio Ct. App. 1997)
  (relevant factors include “the amount of assets held by the tortfeasor, the likelihood of
  recovery via subrogation, and the expenses and risks of litigating the insured’s cause of
  action”); Kapadia v. Preferred Risk Mut. Ins. Co., 418 N.W.2d 848, 852 (Iowa 1988)

                                                 5
Appellate Case: 21-6052      Document: 010110643610          Date Filed: 02/10/2022      Page: 13



  643 P.2d at 305 (tying loss of subrogation rights to the claimant’s release of “a

  wrongdoer,” “the responsible party,” “the tortfeasor,” and “Sheltman”—the named

  negligent driver in that case). As Phillips notes, “the only time taking such action

  [seeking subrogation from a tortfeasor] would be profitable to the UM/UIM carrier is

  when the tort-feasor has assets beyond the liability limits (or settlement offer) of his

  insurance policy that may be collected after judgment.” Id. at 1225. Philadelphia made no

  showing on summary judgment that the negligent driver who injured Ms. Brooks had

  collectable assets worth its time and money to pursue.

         Addressing the collectability piece of “actual prejudice,” the majority recognizes

  that Phillips found a lack of actual prejudice to the insurer because the “tortfeasor was

  judgment-proof, so . . . even if the insured had given notice, there was no indication that

  the insurance company would have collected.” Maj. Op. at 5 n.4. But then, in my view,

  the majority takes a wrong turn—it contends that “Oklahoma courts have presumed that a

  tortfeasor has some assets, unless that presumption is contested or rebutted,” and

  concludes that Brooks failed to rebut this presumption. Id. But neither Philadelphia nor

  the majority offers support for this “presumption,” and Phillips says otherwise. See 263

  F.3d at 1223 (in discussing actual prejudice, the court stated that “because [the insurer]

  did not allege any undisputed facts to establish that it was actually injured by Ms.

  Phillips’ conduct, it failed to satisfy its summary judgment burden.” (emphases added)).




  (insurer must demonstrate actual prejudice by showing it could have collected from
  tortfeasor under subrogation clause).
                                                6
Appellate Case: 21-6052       Document: 010110643610          Date Filed: 02/10/2022    Page: 14



  Moreover, Philadelphia didn’t avail itself of any such “presumption” in its summary-

  judgment motion or appellate briefing.

         As mentioned, the “actual prejudice”-collectability question pertains to the

  tortfeasor, not the tortfeasor’s insurance company that has already paid policy limits on

  the claim. See Op. Br. at 3 (“Ms. Brooks settled with the adverse driver’s carrier, State

  Farm, for his $50,000 liability limits[.]”); see also Chandler v. State Farm Auto. Ins. Co.,

  598 F.3d 1115, 1119 (9th Cir. 2010) (“The court then acknowledged that an insurer’s

  obligation runs . . . only to the extent of the policy limits.” (cleaned up)).

         Nor is the majority correct to point to the collectability of any payments made to

  Ms. Brooks by her own insurer, AAA. Once more, the UM insurer’s subrogation right

  applies only against the tortfeasor. See Porter, 643 P.2d at 305 (subrogation rights only

  apply to the tortfeasor); see also Chandler, 598 F.3d at 1117 (“Subrogation is an

  equitable doctrine that permits an insurance company to assert the rights and remedies of

  an insured against a third party tortfeasor.”); Aviation & Gen. Ins. Co., Ltd. v. United

  States, 882 F.3d 1088, 1102 (Fed. Cir. 2018) (Reyna, J., concurring) (“It is well

  established that subrogation is a common law doctrine based in equity that permits an

  insurer to take the place of the insured to pursue recovery from third-party tortfeasors

  responsible for the insured’s loss.”). And to show actual prejudice, Philadelphia must

  have shown that it would have pursued the tortfeasor had its subrogation rights not been

  compromised, which it simply didn’t do here. See State Farm, 89 P.3d at 104 (actual

  prejudice requires more than subrogation being extinguished—“the insurer may deny

  coverage only if it would have had a realistic possibility of recovering from the tortfeasor

                                                 7
Appellate Case: 21-6052     Document: 010110643610         Date Filed: 02/10/2022      Page: 15



  had its subrogation right not been foreclosed by the insured’s settlement with the

  tortfeasor.”).

         So as a second ground on which the district court should have denied summary

  judgment, I rely on Philadelphia’s failure to meet its burden to show actual prejudice.




                                               8